This is an appeal from a conviction for simple assault first tried in the justice court of Justice Precinct No. 3 of Jack County, Texas. Upon a conviction therein an appeal was taken to the county court of said county where a trial was had before a jury, which resulted in a conviction and a fine of $25.00 assessed.
In Branch's Penal Code, page 220, Section 409, we find: " * * * a judgment rendered on a trial de novo in the county court or court to which the appeal is taken from the justice or corporation court is final if the fine imposed does not exceed one hundred dollars, exclusive of cost, and no appeal lies therefrom to the Court of Criminal Appeals," citing many cases.
Also see Article 53, C. C. P., as follows: "The Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars."
The appeal is accordingly dismissed.